DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/22 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi et al. (US PUB. 2005/0184372) in view of Saye et al. (US PUB. 2013/0249051).
Regarding claim 1, Asahi teaches a leadframe for electronic systems comprising: 
a first sub-leadframe 12 connected only by links (21 & 22 or 20, see Fig. 5A - Fig. 6) to a second sub-leadframe 11, the first and second sub-leadframes connected by tie bars (note 52 or portions of 52, one of the ordinary skill would read wiring frames 11 and 12 as first and second leadframes, see Fig. 5A) to a frame 50 (see Fig. 9); and 
each link 20 having a neck suitable for bending the link (note the bent or neck portion of 20 in Fig. 5B), the necks arrayed in a line operable as the axis for bending the second sub-leadframe 11 towards the first sub- leadframe 12 with the necks operable as rotation pivots (see Fig. 4A-4B, Fig. 5A-5B and Fig. 15A-16 and respective texts).  
Asahi is silent on wherein the first and second sub-leadframes, and each link have equal thickness from a cross-sectional view of the leadframe. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Saye teaches in Fig. 1 - Fig. 4, wherein the first and second sub-leadframes, and each link have equal thickness from a cross-sectional view of the leadframe (note the same thickness for the components including leadframes and links in Fig. 1 & Fig. 4). As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 8, the combination of Asahi and Saye teaches the leadframe of Claim 1 wherein the leadframe includes one of copper, copper alloys, aluminum, and iron-nickel alloys (Asahi’s Par [0090 & 0105] and Saye’s Para [0027]).  
Regarding claim 9, the combination of Asahi and Saye teaches the leadframe of Claim I wherein the leadframe is suitable for a QFN (Quad Flat No-Lead) and a SON (Small Outline No-Lead) devices (Saye’s Para [0013]). Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 10, the combination of Asahi and Saye teaches the leadframe of Claim 1 wherein the first and second sub-leadframes, and each link comprise of a same material (Saye’s Fig. 4, Fig. 1 and Fig. 6 and respective text).  
Regarding claim 11, the combination of Asahi and Saye teaches the leadframe of Claim 3 wherein at least one surface of the pad includes a metallurgy suitable for soldering to an external board (it is understood that the leadframe pads include a metallurgy suitable for soldering to a PCB). Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi and Saye as applied to claim 1 above, and in further view of Sun et al. (US PUB. 2015/0021648 ).
Regarding claim 2, Asahi is silent on the leadframe of Claim 1 wherein the first and second sub-leadframes and the frame are cut from a metal sheet having a first surface and an opposite second surface. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Sun teaches in Fig. 2, wherein a first and second sub-leadframes and a frame 20 are cut from a metal sheet having a first surface and an opposite second surface (Para [0026]). As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 3, the combination of Asahi, Saye and Sun teaches the leadframe of Claim 2 wherein the first sub-leadframe includes a pad suitable as substrate (e.g. note 211 in Sun’s Fig. 2-3) of the electronic system.  
Regarding claim 4, the combination of Asahi, Saye and Sun teaches the leadframe of Claim 3 wherein the pad further includes through-holes extending into elongated grooves across the first surface, the through-holes and the grooves suitable for channeling a viscous encapsulation compound (e.g. see Sun’s Fig. 2-3 and note the encapsulant in Fig. 7-8 channeling through through-holes and elongated grooves).  
Regarding claim 5, the combination of Asahi, Saye and Sun teaches the leadframe of Claim 3 wherein the second sub-leadframe includes a set of leads having wide portions 221 in an area approximately matching the area of the pad, and narrow portions 223 outside the matched area (e.g. Sun’s Fig. 3).  
Regarding claim 6, the combination of Asahi, Saye and Sun teaches the leadframe of Claim 5 wherein the wide portions of the leads have first recesses in the first surface and second recesses in the second surface (note recesses 23 via top and bottom surfaces in Sun’s Fig. 3).  
Regarding claim 7, the combination of Asahi, Saye and Sun teaches the leadframe of Claim 6 wherein the first and the second recesses of the leads have a metallurgical configuration suitable for solder attachment (Sun’s Fig. 2-3). Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Response to Arguments
Applicant’s arguments with respect to claim(s) claims 1-11 have been considered but are not persuasive. The Examiner maintains that the primary reference, Asahi, teaches two sub-leadframes (12 & 11) connected only by links 20 (see Fig. 5A-Fig. 6). Furthermore, the secondary reference, Saye, teaches a uniform/same thickness for the leadframe components as shown in Fig. 1 & Fig. 4, particularly for the first and second sub-leadframes and the links. As such, the argument is not found to be persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894